Title: From Thomas Jefferson to Alexander Spotswood, 31 January 1781
From: Jefferson, Thomas
To: Spotswood, Alexander



Sir
Richd. January 31st. 1781

I received your favour containing a proposition for raising a Legion for the defence of the State: As there are several parts of it which are beyond the powers of the executive to stipulate, I shall do myself the pleasure of laying it before the General Assembly whom we have been obliged to convene on the first of March next. The result of their determinations shall be immediately communicated to you.

T.J.

